Gunby, J.
ad hoc. The railroad company, on an order from defendant, agreed to pay to S. Meyer all the money due to defendant as a contractor, employed by said company, after paying his “ labor rolls.” Held, that defendant had no right to *31place on said rolls anything but the wages of his laborers, who are protected by Art. 175 of the Constitution and Act 134 of 1880. The contract, fairly construed, must be limited to such persons.
2. The class of persons intended to be protected and benefit-ted by the Constitution are those who perform physical labor that requires but little skill, a class of persons who receive but small wages, who have no other means of support, who are ignorant, easily imposed upon and generally unable to protect their rights except by strikes, riots and communistic organizations. The Act of 1880 is broader than the Constitution, and applies to “laborers and workmen.” Under the latter class may be included a “ boss or foreman,” who leads and directs other laborers in their work.
3. Neither the hire of teams and wagons, nor anything else but wages for personal labor, is embraced in the provisions of said Act 134.